Citation Nr: 1441677	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to January 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In testimony at the April 2014 hearing, the Veteran related that while in service he fell playing football, injuring his shoulders and knees.  He also testified that during service he was seen at Madigan Army Medical Center for shoulder injuries after which he was placed on profile limiting activities with his arms and shoulders.  He testified he received postservice treatment for shoulder problems in 1973 or 1974 (approximately one year after discharge) at Alexian Brothers and Elmhurst Memorial Hospitals.  The record shows that records were requested from Elmhurst Memorial hospital (to which there was a negative response); it does not show that records were sought from Madigan Army Medical Center or from Alexian Brothers Hospital.  As records of such treatment may contain pertinent information, they must be sought.

The Veteran's service treatment records (STRs) note that in February 1971 he was seen for complaints of right knee pain (which he reported he had experienced for two years following traumatic injury); X-rays were negative; aspirin was prescribed.  On February 1971 knee evaluation, the Veteran reported he first injured his right knee three years prior; X-rays revealed an old fracture which had healed; range of motion studies were normal.  In September 1971 and June 1972, the Veteran was seen for complaints of bilateral knee problems.  In April 1972, he sought treatment for right knee pain; mild chondromalacia/arthralgia was assessed. 

The STRs also show that in February 1971 the Veteran was placed on a physical profile, with restrictions including: no pushing, pulling, or lifting over a certain weight with his left arm, and no pushups, pull-ups, overhead bars or ladders, or overhead work.  The reason for the profile was not specified.   

On service separation examination the Veteran's knees and shoulders noted to be normal on clinical evaluation.

The Veteran has reported experiencing knee pain since service.  The record reflects that he received treatment for knee pain from various providers, including Anthony D'Angelo M.D., beginning in around 1998.  The record does not reflect that early records of such treatment were sought; as they may contain pertinent information, they must be sought.  

The January 2011 VA examiner noted that the Veteran had knee pain in service and had chondromalacia diagnosed, but opined that his current knee disabilities were unrelated to service as there is no history of traumatic injury to either knee causing instability, malalignment, or articular damages.  This opinion inadequate for rating purposes as the examiner is not shown to have elicited a history at the time of the examination, did not acknowledge the Veteran's previous statements that he injured his knees playing football in service, and did not comment on the significance of the documented knee pain complaints in service.  Accordingly, an examination to secure an adequate opinion is necessary.  

Regarding bilateral shoulder disability, as noted above, during service the Veteran was placed on profile restricting use of upper extremities (presumably due to shoulder problems).  His STRs do not reflect the circumstances regarding the profile; as service personnel records make contain information that sheds light on the matter, development for such records is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to secure for the record records of the Veteran's reported treatment in service at Madigan Army Medical Center (including contacting that facility and any facility where records from that facility may have been retired).  If treatment records from that facility are unavailable, development to determine whether or not the Veteran was admitted at Madigan during his active duty should be pursued (i.e., from any administrative records from Madigan located in a records storage facility).  If no alternate source records corroborating the Veteran received treatment at Madigan are located, the scope of the search should be noted (it should be noted whether such records would have been destroyed).

2.  The AOJ should also ask the Veteran to identify all providers of private evaluations and/or treatment he has received for his knees and shoulders since his discharge from service, and to provide the releases necessary for VA to secure records of such private treatment/evaluations, to specifically include Dr. Anthony D'Angelo and Alexian Brothers Hospital.  The AOJ must secure for the record the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.

3.  The AOJ should secure for the record copies of complete updated (i.e., any not already associated with the record) clinical records of all VA evaluations and treatment the Veteran has received for his knees and shoulders.

4.  If the results of the development sought above suggest that there are additional pertinent and outstanding treatment records and/or that the Veteran's current shoulder disability may be related to his service, the AOJ should arrange for the additional development suggested (to include an examination to secure a nexus opinion, if indicated).  

5.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his right and left knee disabilities.  The record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should :

(a) Identify (by diagnosis) each right and left knee disability found. 
(b) Opine (regarding each diagnosed knee disability entity) whether such at least as likely as not (a 50 percent or better probability) is related to his service, to include the complaints/findings/reported injuries  therein.

The examiner should explain the rationale for all opinions.

6.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

